Per Curiam.

An assiduous scrutiny of the record compels us to accept the findings of the board. Although the commingling of client funds with those of the attorney, to the prejudice of a client, warrants strong disciplinary action, it is respondent’s demeanor throughout these pro*34ceedings that is ultimately responsible for the gravity of the sanction we impose today.
Accordingly, respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.